Case 5:18-cv-00369-CJC-ADS Document 94 Filed 05/28/19 Page 1 of 20 Page ID #:658


                                                                                    ~~,       ~
                                                                                    r- ~ ~    c~
 1     Joaquin Andres Acosta
                                                                                         `~ ~
 2 PO Box 2889                                                                                     `~'7
                                                                                  .~. _     n:
                                                                                  ,~ ~:; 4: ~
 3     Big Bear Lake, California                                                    -,.__,,        f~1
 4                                                                                ~~n
                                                                                    -~ ~           ~7
                                                                                    ~> ~-,>   w
 5
                                                                                       =.~
6
 7
 8                      District Court for the United States of America
 9                                  Central District of California
10 I                                        heirs, Case No.5:i8-oo36g CJC(ADS)
        Joaquin Andres Acosta, my
11      successors, assigns and agents

12      v.
                                                    Joaquin Andre Acosta's
13                                                  No Consent and rebuttal to:
        United States of America;
14
        U.S. Forestry San Bernardino National
15      Forest;
                                                    "REPORT AND RECOMMENDATION OF
16      United States Attorney General;
                                                    UNITED           STATES   MAGISTRATE
17                                                          DISMISSAL OF
        United States Deputy General Anwar JUDGE" FOR
18      Kahn, and his domestic partner/spouse;
                                               CASES" INCLUDING A FEE
19      Mark R. Snyder, and his domestic
        partner/spouse;                        SCHEDULE FOR UNAUTHORIZED
20      Eileen M. Decker, and her domestic USE OF MY NAME; CERTIFICATE
21      partner/spouse;
                                           OF SERVICE.
22      Joseph B. Widman, and his domestic
        partner/spouse;
23      Deveree Kopp, and          her   domestic
24      partner/spouse;

25      unknown men/women, and each of their
        assumed/presumed betrothed spouse and
26      or domestic partners who assisted the
        above identified individuals;
27      etc; etc; etc.

28                                          Page 1 of 20
Case 5:18-cv-00369-CJC-ADS Document 94 Filed 05/28/19 Page 2 of 20 Page ID #:659




 1   Claimant Joaquin Andres Acosta, hereby states the following to Honorable Cormac J.
2 Carney, and sayeth the following, TO WIT:
 3
4                                      I -Introduction
 5   1.1 Joaquin Andres Acosta, takes special exception and do not consent to the
6 dismissal of any party, or the matter itself.
 7
 8   1.2 The picture of the case painted by Ms. Spaeth in her REPORT and
9 RECOMMENDATION is historically inaccurate, and left out several facts and
10 incidents where the case turns significantly in my favor. I will not put up with any
11   more of me and my case being hijacked by public servants. I will attempt to re-
12 draw the picture to be as historically correct as I can, I'm sure that you will draw
13 a different conclusions than those you would have drawn, if the recasting of the
14 drawing by me had this not happened.
15
16   1.2 It is a terrible thing when persons who are elected or appointed and obligated
17 under their Oath of Office to protect their constituents and our properties actually
18 does the opposite.
19
20   1.3 Though she is obligated and holds an office of public trust and failed, I am
21   deeply saddened by her actions that has lead us to this point in time. Without further
22 adieu we shall set about our task.
23
24   II. Recasting of the Introduction and Summary of Recommendation -Corrections.
25
26 2.1 (Paragraph 1 of Report) Claimant, Joaquin Andres Acosta, in spite and contrary
27
28                                       Page 2 of 20
Case 5:18-cv-00369-CJC-ADS Document 94 Filed 05/28/19 Page 3 of 20 Page ID #:660




 1   to immunities given to me as "fire suppression personnel" by Congress at 36 C.F.R.
2 261.1(d), I was erroneously arrested, and issued a misdemeanor citation, and
3    despite prosecutors, and the Court being informed of the exemption/exception under
4 §261.1(d), at an arraignment that should never have happened, I was held for
 5   trial for nearly two years, and suffered much emotional and mental anguish and
6 trauma over performing what is known as "good sumaritan" activities of doing
 7   whatever it took to prevent over four hundred homes from a devastatingly huge
 8 fire that ravaged hundreds ofacres of forest, for performing this activity I should
9 have been given the "keys to the city" and "awards" and "compensation" for
10 having performed such valuable community service activity, but was not. Instead,
11   I was treated with hostility, by persons who were charged with "enforcing all ofthe laws of
12 the United States. Instead, they(U.S. Attorney General, Anwer Khan, Joseph B. Widman,
13   and Sheri Pym,and a host ofothers, Mark R. Snyder,Eileen M.Decker,Deveree Kopp)were
14 paid to deny me my liberty, by attempting to imprison me. Throughout the commencement
15   of the action in August 2015, through January 2017, these actors instead denied me
16 exercise of my rights (right to indictment, trial by jury, liberty, and the pursuit of
17, happiness) as identified in the Country's founding documents.
18
19 2.2(Paragraph 2 of Report) Did not mention what purported torts were claimed.
20
21   2.3 (Paragraph 3 of Report) Three respondents (United States, United States Attorney,
22 The US Forestry San Bernardino, Mark R. Snyder, and Deveree Kopp) filed motions
23 to dismiss. No one seconded their motion. Their motion was not fully briefed. In
24 fact, after asking for two extensions and receiving them, the motion's notice is
25 fatally defective, as the notice did not comply with all of the elements required for
26   motions. The Notice also failed to set a certain date and time for the motion hearing
27
28                                         Page 3 of 20
Case 5:18-cv-00369-CJC-ADS Document 94 Filed 05/28/19 Page 4 of 20 Page ID #:661




 1   and arguments. This motion was decided, and said proposed decision was wholly rejected
 2 by Claimant', based ~n the flaws identified in the oppositions thereto; Then Respondent
 3   Anwer Khan filed his motion to dismiss, which is essentially identical to the first one. This
 4   motion was not seconded either. Claimant gave no permission and no consent was given
 5   to terminate Mr. Khan's participation in the pending trial. The motion itself is flawed
 6 as identified in the opposition thereto. This motion was decided, and said proposed decision
 7   was wholly rejected by Claimant, as well;
 8
 9 2.4 (Paragraph 4 of the Report) It must be noted that The United States, United States
10 Attorney, US Forestry San Bernardino National Forest, Mark R. Snyder,and Deveree Kopp,
11   and Anwer Khan were properly served. What Ms.Spaeth left out is the facts that she ordered
12 AUSA Park to discover and inform Acosta as to Mr. Khan's address so he could be served,
13 since employees of the United States were secreting his whereabouts.
14
15 2.5 Each ofthe respondents/defendants have been sued in their individual capacities, not in
16 their official capacities. Therefore, there has been no need to file any claim under the
17 FEDERAL TORT CLAIMS ACT,as we're not holding the United States to make redress
18
19         'California Constitution, Article VI, section 13: "Sec. 13 —Tribunals for conciliation
     maybe established, with such powers and duties as maybe prescribed by law; but such tribunals
20 shall have no power to render judgment to be obligatory on the parties, except they voluntarily
21 submit their matters in difference, and agree to abide the judgment, or assent thereto in the
     presence of such tribunal, in such cases as shall be prescribed by law." Please take note: Most
22   persons believe that this 1849 Constitution was amended in 1879. This is untrue. Why?
     Because Article X,required a vote by a majority of the (entire) members elected to each of the
23   two houses. According to the California State Archivist, only seven members voted. Out of
24   nearly 108 members, this was not a majority. Next, Cal. Const.(1849) Article II,allowed only
     the following to vote: every white male citizen of the United States, and every white male citizen
25   of Mexico...shall be entitled to vote at all elections...". The vote to amend Comprised of Blacks,
     Chinese (yellow), Indian, Brown skinned mexicans, and brown skinned U.S. Citizens.
26   Therefore, the 1849 Constituton was never amended.
27
28                                            Page 4 of 20
Case 5:18-cv-00369-CJC-ADS Document 94 Filed 05/28/19 Page 5 of 20 Page ID #:662




 1   to ACOSTA,as they must individually make ACOSTA whole for my sufferings caused by
 2 these individuals stepping outside oftheir delegated duties. None ofthe so-called tort claims
 3   are to be dismissed. Though Ms. Spaeth claims she gave orders to serve "all defendants",
 4 she has no power to make any order she gives obligatory on me. Article VI, section 13 of
 5   the California Constitution. She is not my master, nor master of the case, she is only to
6    arbitrate the matters when requested. I have never requested her to arbitrate dismissals.
 7
                   Res ondents/Defendants Sued Individuall /Personall
 8              Clerk a ed to enter e aults when requeste under u e 5(a)
 9 2.6 In fact, since respondent/defendant Mark R. Snyder, Deveree Kopp and, Eileen Decker
10 being sued in their individual/personal capacities, they were served on 3/5/2018.
11
12 2.7 Mark R. Snyder, was served the Summons and Claims on 3/5/2018.
13
14 2.8 Deveree Kopp, was served the Summons and Claims on 3/5/2018.
15
16 2.9 The United States, U.S. Attorney was served the Summonses and Claims on 3/6/2018.
17
18 2.10 According to AUSA Park,(in his motion for extension of45 days time to answer(Dkt.
19 No. 18)) he represented that SNYDER and KOPP requested individual capacity
20 representation from the Attorney General or his delegate, he claims he was authorized to do
21   so on Apri126,2018. Though we have asked Mr.Park for SNYDER and KOPP'S request,
22 and the Document authorizing him to represent SNYDER and KOPP in their personal
23   capacity, he has failed, refused and neglected to show the proof which would support his
24 claims. Since Mr. Park has not provided a copy of said authorization to us, and have not
25   provided for the Court's file, we believe that the AG did not give permission for said
26 representation. Under the Maxims of Law, what is not shown, is deemed not to exist.
27
28                                          Page 5 of 20
Case 5:18-cv-00369-CJC-ADS Document 94 Filed 05/28/19 Page 6 of 20 Page ID #:663




 1      2.11 Mr.Park never complied with the meet and confer, never gave five days notice,
 2 and never delivered said motion to me/us. This motion was not seconded by any
 3 person.
 4
 5 PLEASE TAKE FURTHER NOTICE: These aforementioned failures makes the
 6 motion invalid.
 7
 8 2.12 I/we filed my "request for entry of default" against DECKER (Dkt. No. 20).
 9
10 PLEASE TAKE FURTHER NOTICE: It must be known that the clerk mis-
11      identified on the docket my "request for entry of default" against DECKER as
12 "Motion to Enter Default".
13
14 PLEASE TAKE FURTHER NOTICE: It must be noted that said was the docket
15      entry on 5/9/18. Since then it has been amended to reflect the following: "Motion for
16 Clerk to Enter Default."
17
18 2.13 Docket entry number 21, states: PROOF OF SERVICE executed by Plaintiff
19 Joaquin Andres Acosta, upon Defendant Eileen M. Decker served on 3/6/2018,
20 answer due 5/7/2018.
21
22 2.14 On 6/19/2018, Mr. Park filed motions to dismiss (Dkt. No. 28) for UNITED
23      STATES, U.S. FORESTRY SAN BERNARDINO NATIONAL FOREST, and
24 without authorization or consent by the AG or his delegate erroneously filed a
25      motions to dismiss for SNYDER and KOPP. This motion turns in favor of
26 Claimant because this motion failed to strictly comply               with   motion   and

27
28 ~I                                       Page 6 of 20
Case 5:18-cv-00369-CJC-ADS Document 94 Filed 05/28/19 Page 7 of 20 Page ID #:664




 1   pleading requirements, as identified in the opposition (Dkt. No.            by failing to
2 include a Date and Time for the hearing. It simply stated:
3
                               HEARING Date/Time
4                              [UNDER SUBMISSION]
5
     PLEASE TAKE FURTHER NOTICE: The motion is inadequate and fatally
6
      defective, and fails. Defaults were requested, denied and motions were filed and
7
      were never granted or denied. Thereby constituting         denial     of   due   process,
8
     '~ obstruction of justice, denial of exercise of rights, privileges.
9
10
     2.15 On 7/12/2018, Acosta filed a Motion to Strike, AUSA Mr. Park's Motion
11
      to Dismiss claims against US., US Attorney, US Forestry, Snyder and Kopp (Dkt.
12
      No. 28).
13
14
     2.16 PLEASE TAKE FURTHER NOTICE: Civil Minutes General ("CMG"), dated
15
      November 15, 2018, purports to be an order denying Acosta's Motion to Strike.
16
      Though it has the words IT IS SO ORDERED, this CMG fails to be an official
17
     "court order" as it was not signed by a judicial officer, and can not be
18
      appealed. This is a failure to perform "ministerial duties," a breach of "ethics," and
19
     "denial of due process," and "denial of exercise of right' to an "interlocutory appeal."
20
21
     PLEASE TAKE FURTHER NOTICE: Though Ms. Spaeth proposed to amend the
22
      complaint , it was inappropriate to do so until all the parties were served and had
23
      responded in some fashion. Though she does mention in fn 3, it is inapplicable,
24
      because it is not mandatory. I do not move, nor accept amending anytime someone
25
      sneezes. I'd rather slug the sneezer in the schnoz, then become subservient to every
26
      little woof or howl, that occurs. It was and is inappropriate to amend, especially
27
28                                        Page 7 of 20
Case 5:18-cv-00369-CJC-ADS Document 94 Filed 05/28/19 Page 8 of 20 Page ID #:665




 1 ~ since as early as December 2018, all of the parties had not responded. Moreover,
 2 Spaeth has failed to perform her obligations to protect me and my property rights
 3   in the matter, pursuant her Oath of Office.
4
 5   Though SPAETH seems the causes of action in the claim are ambiguous,that is only in her
6    mind. Yes, it's a mixed case. Rule 8 only requires a simple statement of the facts, not
 7 an exhaustive one. Especially as the parties are known to each other, and was not some
 8   remote incident with unknown parties. Snyder, as an LE, is required to file an honest
 9   report. Since Snyder cited me for 36 C.F.R. 261.9, he knew or should have
10    known the exception for fire suppression at 261.1(d). Knowing and having been
11   trained in section 261.9, when he filed his report, it was false, knowing the exception
12   to prosecution is mandatory. Therefore, he lied, and must be penalized, punished, and
13   imprisoned.
14
15   PLEASE TAKE FURTHER NOTICE: The Penal Code, subjects all to it, and does
16 not have any exceptions as to who may prosecute such crimes. In fact, those
17 persons knowledgeable in the law are to do so, not just federal, state, county or city
18   employees. This is specially true, that We the People have the obligation to perform
19   prosecutions when our public servants fail to do the job, as we have a vested right in doing
20 so. Sadly, we must take charge of our errant public servants, as many of our public
21   servants care not to police their own ranks, since to punish, would mean having
22 to fire, hire and train new employees, something which government does not like to
23   do...they'd simply like usual, just keep to the thin blue line. This "thin blue line"
24 is totally unacceptable, and will not be tolerated.
25
26 PLEASE TAKE FURTHER NOTICE: Civil Minutes -General, are not court orders
27
28                                          Page 8 of 20
Case 5:18-cv-00369-CJC-ADS Document 94 Filed 05/28/19 Page 9 of 20 Page ID #:666




 1   at all, and will not be taken as a court order, as one can not, and the appeal court
 2 does not allow Civil Minutes-General to be appealed. When SPAETH and every other
 3 judicial officer actually furnishes a signed order for every motion, that is appealable,
 4 then such order maybe complied with. But until that time, NO. Ms. SPAETH has done
 5   everything she can do prevent "interlocutory appeals" in this matter.
 6
 7 PLEASE TAKE FURTHER NOTICE: That however beguiling SPAETH acted towards me
 8   at hearings, with her beauty, charm,to get me to purportedly agree,there was "an offer," but
 9 never any"meeting ofthe minds, consideration, capacity(as I'm slow and need to take time
10 to think am i capable at every moment),legality," and certainly no "acceptance", as I put my
11   non-consent/acceptance in writing to her before,and after the hearings(the"with action")(re:
12 pages 4-5 of REPORT).
13
14 PLEASE TAKE FURTHER NOTICE: The proposed deadlines to service were impossible,
15   not knowing the addresses to each ofthe intended respondents. Therefore, out of necessity,
16 the purported deadlines were rejected, as placed in writing.
17
18 PLEASE         TAKE       FURTHER         NOTICE: Re           the   Unnamed       domestic

19 partners/spouses/betrotheds. Claimant has no address for serving any of the "domestic
20 partners/spouses/betrotheds. Therefore, until such time as their addresses are ascertained,
21   they can not be served, and is reserved to future service.
22
23 PLEASE TAKE FURTHER NOTICE (again): re Penal Code section 118.1, does not have
24 any exceptions to any person, man/woman from prosecuting these types ofcrime. The penal
25   code has no exceptions, every person is subject to it...and any person can prosecute, that is
26 knowledgeable. Though we know most judicial officers do not like anyone except
27
28                                          Page 9 of 20
Case 5:18-cv-00369-CJC-ADS Document 94 Filed 05/28/19 Page 10 of 20 Page ID #:667




 1 ~ government to prosecute crimes, you only carry on so as not to be prosecuted yourselves,
 2 form crimes government personnel commit. Another "thin blue line" line of crap.
 3
 4
 5   PLEASE TAKE FURTHER NOTICE:Re: Meet and Confers. Though SPAETH puts words
6 not spoken into my mouth and the record "Plaintiffobjects that the Moving defendants failed
 7 to sufficiently meet and confer with him prior to filing...". was not written. There was no
 8   meet and confer, PERIOD.
 9
10 PLEASE TAKE FURTHER NOTICE: The United States is a person, under the Organic Act
11   of 1871, placing the current government offices and agencies under a federal corporation.
12 Therefore, the United States under a corporation has no immunities, and thereupon
13   employees have no immunity, hence, there's no valid argument or requirement to perform
14   any exhuastion under 1983, as 1983 contains no exhaustion requirements.
15
16 PLEASE TAKE FURTHER NOTICE: re Standard of Review. Rule 12(b) motions require
17 evidence supporting Rule 12 motions. In all of the motions to dismiss, Each ofthe moving
18   parties failed to support said motions with affidavits/declarations. Therefore, the motions
19 having no evidence fails. Claimants demonstrated that the Court hasjurisdiction under 1983
20 actions because Congress established said jurisdicition in the federal and state courts,to any
21   aggrieved person who is a citizen. SPAETH ARGUMENTS FAIL.
22
23 PLEASE TAKE FURTHER NOTICE: Though SPAETH furnished a hodge podge amount
24 of court cases, they are inapplicable under the totality of circumstances; and, because each
25   of the respondents have failed to strictly comply with the federal civil rules of procedure.
26 There can not be two ways to challenge subject matter jurisdiction when a responding party
27
28                                         Page 10 of 20
Case 5:18-cv-00369-CJC-ADS Document 94 Filed 05/28/19 Page 11 of 20 Page ID #:668




 1   failed, refused and neglected to strictly comply with rules of procedure. We can not move
2 to the next step ofgoing to "proving any set offacts" either, as each ofthe respondents made
3 fatal errors in their motions to dismiss.
4
5       RESPONDENTS PRESENTED MATTERS OUTSIDE THE PLEADINGS IN
          THEIR MOTIONS,THEREBY MAKING THEIR MOTIONS MOOT
6
     PLEASE TAKE FURTHER NOTICE: Rule 7(b)(1)(B). In fact, each of the respondents,
7
     presented matters outside of the pleadings. For example, under Rule 7(b)(1)(B) pertaining
 8
     to FORMS OF MOTIONS and OTHER PAPERS,it requires the moving party: "state with
9
     particularity the grounds for seeking the order."
10
11
     PLEASE TAKE FURTHER NOTICE: Rule 8(b)(1): In responding to a pleading, a party
12
     must:
13
             Subsection (A) state in short and plain terms its defenses to each claim asserted
14
             against it;
15
             8(b)(2): a denial must fairly respond to the substance of the allegation.
16
17
     Under each of the Respondents motions to dismiss, each failed to state their defenses
18
     to each claim asserted against them. That is, failed as to having not demonstrated the
19
     court had no jurisdiction, and failed completely as to the factual and facial attack strategies
20
     under 12(b)(1);
21
22
                           The Bell Atlantic Corp v. Twombl_y Case Fails
23
24
     Under the rules of civil procedure, only a simple "plain statement of facts" is
25
     necessary. Though the court required Heightened pleading standard in Bell Atlantic,
26
     is has no value whatsoever. In fact, we believe that Bell Atlantic was to give judges more
27
28                                          Page 11 of 20
Case 5:18-cv-00369-CJC-ADS Document 94 Filed 05/28/19 Page 12 of 20 Page ID #:669




 1   latitude so as to get rid of cases, because it would be up to the judge to decide whether
2 said pleading was "plausible," instead of the Jury ! This purported "heightened pleading
 3 if required, would be set forth under Rule 8.
4
 5 ~ PLEASE TAKE FURTHER NOTICE: Federal Rule of Civil Procedure, 8
6 ~ provides:
7
            Rule 8. General Rules of Pleading
8
           (a) Claim for Relief. A pleading that states a claim for relief must contain:
9
           (1) a short and plain statement of the grounds for the court's jurisdiction, unless the
10
            court already has jurisdiction and the claim needs no new jurisdictional support;
11
           (2)a short and plain statement of the claim showing that the pleader is entitled to
12
            relief; and
13
           (3)a demand for the relief sought, which may include relief in the alternative or
14
            different types of relief.
15
16
17
     PLEASE TAKE FURTHER NOTICE: If heightened pleading standard were to be
18
     applicable, Rule 8 should have been amended to show "heightened pleading standards,
19
     and plausibility is solely to be determined by the judicial officer. However, these are
20
     not the case here; and, there is no exceptions under subsection (a)1, (a)(2), and (a)(3)
21
     and none exists !
22
23
     PLEASE TAKE FURTHER NOTICE: I believe several things about Ms. Spaeth: (1)
24
     She was inebriated throughout the entire case concerning motions; (2) If she was
25
     inebriated, she was high on (a)herself and (b) intoxicants/liquor and hides it;(3)
26
     She is incompetent; (4) She does not care what the rules of procedure require !             I'm
27
28                                         Page 12 of 20
Case 5:18-cv-00369-CJC-ADS Document 94 Filed 05/28/19 Page 13 of 20 Page ID #:670




 1 ~ probably right on all four accounts.
 2
 3 ~ PLEASE TAKE FURTHER NOTICE: I'm sick and tired of judicial officers
 4 ~ attempting to subvert justice ! I will not tolerate any more aberrant behavior and
 5 ~ aberrations from you all !
 6
 7 PLEASE TAKE FURTHER NOTICE: Though SPAETH has put forth Doe v. United
 8   States, though the appeals court stated: "Courts, however,"are not bound to accept as true
 9 a legal conclusion couched as a factual allegation." This maybe true, but judges may not
10 simply dismiss such factual allegations as that is the domain left to Trial by a Jury !
11   ANOTHER OFF POINT CASE !
12
13 PLEASE TAKE FURTHER NOTICE: Federal employees sued in their individual/personal
14 capacities are not shielded byimmunity when they step outside oftheir scope ofemployment.
15   Certainly when SNYDER,PYM,KHAN,DECKER filed charges, they as employees ofthe
16 United States Attorneys Office, Department of Justice, they are charged with upholding all
17 ofthe laws ofthe United States. They can not pick and choose which sections/subsections
18 of the law to use, and those to ignore, which they did. Under these circumstances, When
19 they entirely ignored 36 C.F.R. 261.1(d), they were outside of their scope of employment.
20
21   PLEASE TAKE FURTHER NOTICE: Certainly, 28 U.S.C. 2679(b)(1) is inapplicable
22   under the totality of circumstances, as these employees were not acting within the scope
23 oftheir employment. They can not pick and chose which laws to enforce,they must enforce
24 and abide by all...good or bad. They chose to ignore, placing themselves outside of the
25 Federal Tort Claims Act, and outside of their immunities. Though the United States is a
26 party, and defaulted. There is no excuse to protect persons committing egregious violations
27
28                                        Page 13 of 20
Case 5:18-cv-00369-CJC-ADS Document 94 Filed 05/28/19 Page 14 of 20 Page ID #:671




 1   of law, custom, and morals, as well as violating their Oaths of Office. They actually
2 committed treason. Should we just get a jury to decide to put the noose around their
 3 necks ? My vote is YES !
4
 5 PLEASE TAKE FURTHERNOTICE:Federal Courts havejurisdiction over claims asserted
6 against employees of the united States, whether "within their scope of employment" or
 7 "when they exceed their scope ofjurisdiction."
 8
9 PLEASE TAKE FURTHERNOTICE:Section 1983 claims have no exhaustion requirement,
10 neither do common law claims against United States employees who exceeded their scope
11   of employment.
12
13 PLEASE TAKE FURTHER NOTICE: Mr. Casey is not a part of the case, and has no
14 authority to seek intervention in the matter, as the employees exceeded their scope of
15   employment.
16
17 PLEASE TAKE FURTHER NOTICE: Mr. Casey, has not filed any motions to intervene for
18 I~ any of the individuals sued in their individual/personal capacity. Therefore, he has no
19 standing to testify, or furnish any report, declaration whatsoever.
20
21   PLEASE TAKE FURTHER NOTICE: referring to Report section E. Plaintiff's 42 U.S.C.
22   1983.
23           c£ Every person who, under color of any statute, ordinance, regulation, custom, or
24           usage, of any State or Territory or the District of Columbia, subjects, or causes to be
25           subjected, any citizen of the United States or other person within the jurisdiction
26           thereof to the deprivation of any rights, privileges, or immunities secured by the
27
28                                           Page 14 of 20
Case 5:18-cv-00369-CJC-ADS Document 94 Filed 05/28/19 Page 15 of 20 Page ID #:672




 1          Constitution and laws, shall be liable to the party injured in an action at law, suit in
 2          equity, or other proper proceeding for redress, except that in any action brought
 3          against a judicial officer for an act or omission taken in such officer's judicial
 4          capacity,injunctive reliefshall not be granted unless a declaratory decree was violated
 5          or declaratory relief was unavailable. For the purposes of this section, any Act of
 6          Congress applicable exclusively to the District of Columbia shall be considered to be
 7          a statute of the District of Columbia.
 8
 9 False Arrest, is a violation of 1983,inasmuch as 1983 provides for redress for any color of
10 any statute, ordinance,regulation,custom,or usage. The arrest was false as 261.1(d)did not
11   allow fire suppression activities are not an offense.
12
13 ~ Deprivation of Rights to Trial by Jury,is a violation of 1983,inasmuch as 1983 provides
14 for redress "for deprivation of any rights, privileges, or immunities secured by the
15   Constitution and laws." Clearly denial of "Trial by Jury" is a constitutional deprivation,
16 under the federal constitution.
17
18    Deprivation of Rights to a Speedy Trial, is a violation of 1983, inasmuch as 1983
19 provides for redress "for deprivation of any rights, privileges, or immunities secured by the
20 ', Constitution and laws." Clearly denial of "Trial by Jury" is a constitutional deprivation,
21   under the federal and California constitutions.
22
23   Malicious Prosecution, is a violation of 1983, inasmuch as 1983 provides for redress, as
24 defendants, and Judicial Officer, allowed prosecution to continue, knowing the exception
25 I 261.1(d)being the immunity/privilege ofbeing prosecuted under 261.9. This was known to
26 all parties being sued at the just prior to Arraignment. Clearly, none ofthem complied with
27
28                                          Page 15 of 20
Case 5:18-cv-00369-CJC-ADS Document 94 Filed 05/28/19 Page 16 of 20 Page ID #:673




 1   261.1(d), and maliciously prosecuted the case.
2
 3   Commencement of a False Action by drafting the Notice to Appear and in the LE'S daily
4 report ofthe incident,LE knew ofthe exception,therefore, when the United States Attorneys
 5   kept moving the case forward, after learning about the 261.1(d) exception, the whole matter
6    was commenced under fraudulent conditions.
 7
 8 PLEASE TAKE FURTHER NOTICE: Since the current government is acting as a
9 federal corporation, Under the Organic Act of 1871,the government actors, concerned have
10 no immunity from prosecution, as when a government acts in a corporate capacity, which it
11   has been doing since 1871's enactment, the United States and its employees lost their so-
12 ~ called sovereign immunity. Stop giving me this line of BS !
13
14 PLEASE TAKE FURTHER NOTICE: The commonly known definition of word
15   STATE (Webster's Dictionary 1828) which Congress understood the term when it enacted
16 the ORGANIC ACT OF 1871, means:
17
18         DEFINITION OF THE TERM "STATE":
19         "A political body, or body politic; the whole body of people united under one
20          government, whatever maybe the form of the government."
21
22 PLEASE TAKE FURTHER NOTICE:Congress enacted The Civil Rights Act of 1871,
23   and used the term STATE to encompass the federal government, as well as state
24 government actors. The codified Section 1983 known today, does not have any
25   exceptions to federal government employees, except judges.
26
27
28                                        Page 16 of 20
Case 5:18-cv-00369-CJC-ADS Document 94 Filed 05/28/19 Page 17 of 20 Page ID #:674




 1   PLEASE TAKE FURTHER NOTICE:Just because the supreme Court in Billings stated
 2 "Section 1983 `provides no cause of action against federal agents acting under color of
 3 federal law" is highly misguided, in that no one brought forth the eighteenth century's
 4 definition of the term STATE. These cases are highly flawed. Same with Daly-Murph,
 5   Givson, are highly flawed as well, as no one plead "acting outside their scope of
 6   employment."
 7
 8 PLEASE TAKE FURTHER NOTICE: That SPAETH has not given us any authorities
 9 in direct opposition to the word STATE, as used in 1983 ! She has not, nor have the
10 defendants provided any superior authorities. Their arguments concerning 1983 are moot,
11   flawed, and wholly inadequate, and fails.
12
13 ~ PLEASE TAKE FURTHER NOTICE:Though SPAETH mentions BIVENS claims are
14 not actionable, she attempted to get me to amend claims to be "in the nature of a bivens
15   action." Here, she's shown her colors, MAINTAIN THE THIN BLUE LINE. FTS !
16
17 ~ PLEASE TAKE FURTHER NOTICE: Though SPAETH has attempted to make
18    me out as the errant SERF, her status and rank is not higher than mine. In fact,
19 like you, you have an obligation to me when you took the oath of office, which is
20 a quid pro quo contract. If you do not feel obligated to protect me, my rights, my
21   person, and my property, perhaps you took the MASONIC OATH, and perhaps to
22 took THE PRAYER OF KOL NIDRE. I hope you do not belong!
23
24 PLEASE TAKE FURTHER NOTICE: Though SPAETH spews for thirty one pages,
25   fundamentally, her REPORT and RECOMMENDATIONS are flawed, and inadequate,
26 similar to her comrades, and must not, and shall not be taken as truthful, or correct or relied
27
28                                          Page 17 of 20
Case 5:18-cv-00369-CJC-ADS Document 94 Filed 05/28/19 Page 18 of 20 Page ID #:675




 1   on !
2
 3 ~ PLEASE TAKE FURTHER NOTICE: I do not consent to dismissing, terminating
4 any of the identified respondents/defendants, nor to dismissing/terminating any of the
 5 causes of action, on the grounds set forth above, I also make reference to and
6 incorporate all objections, replies, and supplemental defenses to each of the motions
7 to dismiss, provided by AUSA park.
8
9 PLEASE TAKE FURTHER NOTICE: If it arises that you or any judge
10 dismisses/terminates/cancels the matter and the defendant parties, it will be your admission
11   to all of the following, as you hold a fiduciary position under public trust:
12
13          YOU,and any other magistrate and judge assigned to this matter, terminates any of
14          my commands, claims, parties, you assent, consent and agree to be liable to me,for
15          all the damages caused by each of the defendant parties. YOU further waive any
16          immunity under federal tort claims act, and any other type of immunity granted by
17          congress, and to being prosecuted criminally by me in my individual Sovereign
18          capacity for errant servants including, but not limited to being sued civilly. You
19          further assent, consent and agree that you will not, must not and shall accept process,
20          and waive service, notice, and that any/all of your property, wherever said
21          property(ies) held by you, for you, maybe nonjudicially foreclosed upon up to the
22          full amount of damages set forth in my claims. You further consent to you and your
23          property having liens placed on said property without notice, and shall be binding
24          until all arrearages, including interest rates of 10%compounded daily, per year, until
25          satisfaction has been made. You further assent, consent and agree to pay me
26          $500,000 if you should use my name, identity, person without my express written
27
28                                          Page 18 of 20
Case 5:18-cv-00369-CJC-ADS Document 94 Filed 05/28/19 Page 19 of 20 Page ID #:676




 1       permission, being obtained prior to said use. Said fees shall be per use. If you use my
2        name,identity without authorization four times in a document,that means you'd owe
 3       me two million dollars. Any unpaid balances acquire 10% interest per month until
4        paid in full.
 5
6 This twenty-seventh day of May, in the Year of Our Lord, two-thousand nineteen.
 7
                                                              ;               ~     ~              />
 8                                                       ilia/
                                                     ~.•.        ~~       ~
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                       Page 19 of 20
Case 5:18-cv-00369-CJC-ADS Document 94 Filed 05/28/19 Page 20 of 20 Page ID #:677




 1                                    Certificate of Service
2.
 3 ' I,         ~P/~1 ~ ~'   ~~'~^~'~~certify that I personally served:
4
 5 ~ Joaquin Andre Acosta's No Consent and rebuttal to:
6
7 "REPORT AND RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE"
 8   FOR      DISMISSAL         OF    CASES" INCLUDING A FEE SCHEDULE                     FOR
9 UNAUTHORIZED USE OF MY NAME; CERTIFICATE OF SERVICE.
10
11   on the Clerk/deputy clerk of the Court. The clerk must and will serve the parties through
12 the Court's NOTICE OF ELECTRONIC filing system.
13
14   This twenty-seventh day of May,in the Year of Our Lord, two-thousand nineteen.
15
16
                                                erson serving   ocuments signature.
17
18
19
20
21
22
23
24
25
26
27
28                                        Page 20 of 20
